Bunn, C. J., (dissenting). The point in this case is materially different from that decided in Gregory v. Bartlett, 55 Ark. 30, for there there was a total failure to enter upon the record of the chancery court, or any record of any court, the preliminary or foundation order upon which the constructive summons or notice should be based, and therefore the proceedings afterwards were held to be void. In the case at bar, the order was made by the clerk, but inadvertently it was entered in the book containing the law proceedings of the circuit court; the same judge having jurisdiction of both law and chancery, and the same clerk acting in both in keeping the minutes and record. In other words, it was a mere misprision of the clerk, by which the order was entered in the wrong record book; both being under his control. The object of the order is not to give notice to parties litigant of the pendency of the suit against them and their lands, for that notice is a publication, according to the statute, of a copy of the order made by the clerk, and it follows, therefore, that the entering of the order on the record is for a justification of the clerk in publishing a copy of the same. No litigant could possibly suffer injury by such a misprision. If the publication of a copy of the order called his attention to the suit, and he wished to inquire into its regularity, he almost necessarily would call upon the clerk for the record information. This transaction was many years ago, and the same defect, if jurisdictional defect it is, as held by the decision of the court, doubtless extended to all the lands in the county involved in the overdue tax proceeding. The injurj^ would therefore be far-reaching and greatly extended in its scope. I do not think a mere misprision of the clerk as to a matter not prejudicial to litigants should be allowed to work such a widespread calamity.